EXHIBIT 10.9

 

RESOLUTION OF THE BOARD OF DIRECTORS

OF

Ingen Technologies, Inc.

 

The undersigned, being members of the Board of Directors of Ingen Technologies,
Inc., a Georgia Corporation, do hereby declare and state that they consent to
and hereby adopt the following resolutions and/or the following actions:

 

RESOLVED: According to the Board of Director meeting on February 20th, 2015, the
Board unanimously agreed to do the following:

 

1.Facilitate a name change of the existing corporation to one that reflects the
entity to be a holding company, not specific to any Industry.

 

2.Amending our Certificate of Incorporation ("Certificate of Incorporation") to
effect a reverse stock split of our currently issued and outstanding shares of
each class of Capital Stock, mainly our Common Stock Series by a ratio of twenty
five hundred for-one (2500:1), or as soon as it is approved by FINRA without
reducing the number of our authorized shares of capital stock (the "Reverse
Stock Split")..

 

I certify that the Corporation is duly organized and existing and has the power
to take action called for by the above Resolution dated February 25, 2015.

 

 

Acknowledged by:

 



By: /s/ Gary B. Tilden   2/25/2015   Gary Tilden, Chairman of the Board   Date  
        By:/s/ David S. Hanson   2/25/2015   David Hanson, CEO   Date          
By: /s/ Richard Campbell   2/25/2015   Richard Campbell, Director   Date  

 



1

